DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the phrase “the first or second source of water” is unclear.  It is unclear whether the claim language is referring to previously recited structures or introducing new structures.  Accordingly, it is unclear how many sources are required by the claim.
In lines of 8-11 of claim 1, the language is passive and inferential which lends ambiguity to the claim scope.  The claim language appears to be referring to a function without reciting the structure (e.g. a controller) which performs the function.  It is unclear whether the language “the unit is configured such that the flow rate of the variable pump is controllable” requires the unit to have a controller; for example, it is unclear whether a pump without a controller falls within the scope of the term “controllable.”  Clarification is necessary.
In claim 2, “the first or second source of water” appears to be an antecedent basis error.
In claim 12, the phrase “the second source of water” is an antecedent basis error.  Additionally, the phrase “substantially municipal water” is unclear.  It is unclear how any water could be “substantially municipal.”  It is also unclear how the term “municipal” limits the claim, in that the language appears to be defining an origin of the water rather than a characteristic of the water.  As best understood, the term “municipal water” appears to be non-functional descriptive language that does not limit the beverage dispenser or the water.  Clarification is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt (GB 2544053)
Regarding claim 1, Wyatt discloses a beverage dispensing unit comprising: 
a first source (22) of liquid having a relatively high level of carbonation, 
a second source (58) of liquid having a relative low or zero level of carbonation, 
a mixing element (16) in liquid connection with the first and second sources of liquid configured to allow mixing of liquid from the first and second sources, and 
a controllable pump (20) configured to convey liquid from the first or second source of water at a variable flow rate to the mixing element, 
wherein the unit is configured such that the flow rate of the variable pump is controllable so as to provide a beverage having a variable mixture of liquids from the first and second sources of liquid so as to provide a beverage having a level of carbonation intermediate to that of the first and second sources of liquid (page 12, lines 3-11; “the electrical power provided to operate the syrup pump 20 (or pumps) is controlled in order to control the volume of syrup delivered by the syrup pump 20 over a predetermined period of time (i.e. the rate of syrup delivery by the syrup pump 20). In other words, the electrical power is varied to control the number of pump operations in the predetermined period. In some embodiments, the electrical power is provided to the motor of the syrup pump 20 and the electrical power may be varied to control one or more of the rate of rotation of a rotor of the motor and/or the torque of the rotor of the motor.”).	Regarding claim 2, Wyatt discloses that the variable pump is functionally disposed between the first or second source of water and the mixing element (figure 4).	Regarding claim 3, Wyatt discloses that the variable pump is controllable by electrical or electronic signal (page 12, lines 3-11).	Regarding claim 4, Wyatt discloses that the variable pump has an electric motor and the flow rate is variable by altering the rate of rotation of the electric motor (page 12, lines 3-11).	Regarding claim 5, Wyatt discloses a first conduit conveying liquid from the first source (22) of liquid to the mixing element, and a second conduit conveying liquid from the second source (58) of liquid to the mixing element (figure 4).	Regarding claim 6, Wyatt discloses that the mixing element is a space formed at the junction of the first and second conduits (figure 6; space inside 60).

Regarding claim 8, Wyatt discloses a dispensing spout (60) in liquid connection with the mixing element (see figures 6 and 7).

	Regarding claims 10 and 11, the first source of liquid is a tank of carbonated water, the tank is configured to hold the carbonated water under pressure (column 6, lines 12-13).
	Regarding claim 13, Wyatt discloses a liquid cooler (42, 44) configured to cool (i) liquid in or from the first source of liquid and (ii) liquid in or from the second source of liquid (page 17, lines 8-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (GB 2544053) in view of Shannon (US 3,991,911)
	Regarding claim 7, Wyatt accounts for much of the claimed subject matter as set forth above, but does not disclose the first conduit has a controllable valve and/or the second conduit has a controllable valve.
	Shannon teaches that it is known in beverage dispenser to provide a valve (44) on the fluid line downstream of the pump (71) in a fluid dispenser (column 9, line 1-8). 
It would have been obvious to one skilled in the art to provide a valve on each of the fluid lines of Wyatt, based on the teaching of Shannon, for the purpose of preventing fluid from flowing through the line under hydrostatic pressure.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (GB 2544053) in view of Jenkins (US 4,478,357)
	Wyatt accounts for much of the claimed subject matter as set forth above but does not disclose that the dispenser has a dispensing spout in liquid connection with the mixing element and a flow restriction disposed functionally between the mixing element and the dispensing spout.
	Jenkins teaches that it is known to provide a beverage dispenser with a mixing nozzle having a mixing element (57) and a flow restrictor (53)(see figure 5).  Jenkins teaches that an advantage of this configuration is to promote mixing of the beverage ingredients (column 3, lines 35-52).
It would have been obvious to one skilled in the art to provide the device of Wyatt with a mixing nozzle having a mixing element and flow restrictor based on the teaching of Jenkins for the purpose of ensuring the beverage is thoroughly mixed as it is dispensed.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (GB 2544053) in view of Parks (US 4,632,275)
	Regarding claim 12, Wyatt discloses much of the claimed subject matter as discussed above, but does not disclose that the second source of water is substantially municipal water.
	Parks teaches that it is known in the art to use municipal water in a beverage dispenser (column 5, lines 7-12).
It would have been obvious to one skilled in the art to use municipal water in the device of Wyatt, based on the teaching of Parks, for the purpose of minimizing cost and maximizing convenience by selecting a known, readily available, and inexpensive source of water.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (GB 2544053) in view of Takahashi (US 4,960,228) 
	Regarding claim 14, Wyatt discloses much of the claimed subject matter as discussed above, but does not disclose that the liquid cooler is a cooling block that is cooled by a refrigeration circuit.  Instead, Wyatt discloses that the liquid cooler utilizes an ice bath (page 17, lines 8-10). 
	Takahashi teaches that it is known in beverages dispensers to use a cooling block (22) with a refrigeration circuit (31, 53, 54; figure 7).  
It would have been obvious to one skilled in the art to provide the device of Wyatt with a cooling block and refrigeration circuit based on the teaching of Takahashi as a routine substitution of a known equivalent cooling structure for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 15–18 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (GB 2544053) in view of Peters (US 2009/0070234).
	Regarding claims 15 and 16, Wyatt accounts for much of the claimed subject matter as discussed above, but does not disclose a processor and processor-executable software configured to accept user input relating to a desired level of carbonation, and a user interface in data communication with the processor configured to accept user input relating to a desired level of carbonation.	Peters teaches that it is known to provide a beverage dispenser with a processor, software, and a user interface to accept user input of a desired level of carbonation (paragraph 0066 and 0076).
	It would have been obvious to one skilled in the art to modify the device of Wyatt to provide the processor, software, and input for controlling the carbonation level, based on the teaching of Peters, for the purpose of allowing the drink dispenser to make customized drinks and increasing consumer interest.

	Regarding claims 17 and 18, Wyatt and Peters accounts for much of the claimed subject matter as set forth above, but do not disclose electronic memory having stored therein a relationship to allow for a desired ratio of liquids from the first and second sources of liquid to be mixed, wherein the relationship is a mathematical relationship or a lookup table.
	Peters teaches that it is known in a beverage dispenser to use an electronic memory having stored therein a relationship to allow for a desired ratio of liquids from the first and second sources of liquid to be mixed, wherein the relationship is a mathematical relationship or a lookup table (paragraph 0034 and 0042; figure 8)
	It would have been obvious to one skilled in the art to provide the beverage dispenser of Wyatt as modified with a memory with stored recipes based on the teaching of Peters for the purpose of allowing the drink dispenser to make customized drinks and increasing consumer interest.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (GB 2544053) in view of Ben-David (US 5,889,684).
Wyatt accounts for much of the claimed subject matter, but do not disclose that the beverage dispenser includes a liquid heater.
Ben-David teaches that it is known to provide a beverage dispenser with a liquid heater (figure 1; column 3, lines 40-43) for the purpose of allowing the device to dispense hot water (column 3, lines 15-30).  
It would have been obvious to one skilled in the art to provide the device of Wyatt with a liquid heater, based on the teaching of Ben David, for the purpose of allowing the dispenser to provide a user with hot water, such as for making tea.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Potentially Allowable Subject Matter
	The prior art of record does not support a rejection of claim 20.  All of the issues above must be resolved before a determination of allowability can be made.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799